                IN THE UNITED STATES DISTRICT COURT

             FOR THE EASTERN DISTRICT OF CALIFORNIA


UNITED STATES

              Plaintiff,                      D.C. No. 15-CR-00160-LJO-SKO
                                              Eastern District of California
v.

ROBERT FARRACE,

              Defendant.



      This court appointed Johanna S. Schiavoni, Esq. to represent defendant

Robert Farrace pursuant to the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A in

his appeal pending in the U.S. Court of Appeals for the Ninth Circuit.

      On February 28, 2019, Ms. Schiavoni filed in this Court a motion and

supporting declaration seeking access to documents designated as “Sealed” or

“Assigned Counsel Only” before this Court. Having considered the motion,

because CJA appellate counsel is ordinarily entitled to such documents as part of

the record on appeal, the request for access to the documents and transcripts or

portions thereof filed “under seal” or for “assigned counsel only” is granted.

      The Clerk shall serve on Ms. Schiavoni a copy of Document Nos. 2, 4, 45,

46, and 93 (and its attachments).
      With respect to Document Nos. 45 and 46, Ms. Schiavoni shall maintain

those documents on a restricted, sealed basis, and the documents shall not be

disclosed to trial counsel or the defendant. Ms. Schiavoni shall utilize the

documents only in determining whether they present an issue to be raised on

appeal. And, should such an issue be raised, the documents and briefing shall be

submitted on appeal consistent with the sealing procedures of the U.S. Court of

Appeals for the Ninth Circuit.


IT IS SO ORDERED.

   Dated:   February 28, 2019                  /s/ Lawrence J. O’Neill _____
                                       UNITED STATES CHIEF DISTRICT JUDGE




                                   2
